Citation Nr: 0823518	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-25 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits.



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.  He died in November 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDINGS OF FACT

1.  The veteran died in November 2001 from cardio-respiratory 
arrest secondary to cardiovascular infarction and 
cardiomegaly.

2.  A claim for entitlement service connection for the cause 
of the veteran's death was denied in an August 2002 rating 
decision, which the appellant did not appeal.

3.  The evidence added to the record since the August 2002 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.

4.  The veteran was not in receipt of compensation at the 100 
percent rate due to service-connected disability at any time 
prior to his death.  Nor would he have been in receipt of 
such compensation, but for clear and unmistakable error in a 
prior decision, which has not been established here.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision, which denied the claim 
of entitlement to service connection for the cause of the 
veteran's death, is final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  Evidence received since the final August 2002 rating 
decision is not new and material and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

3.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in December 2001, September 2005 and December 
2005.  The appellant's claim for DIC benefits had been 
pending since December 2001; the RO stayed adjudication 
thereof pending the outcome of appellate proceedings 
pertaining to the theory of "hypothetical entitlement" to 
DIC benefits.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.

In the context of a claim for DIC benefits, which includes a 
claim of service connection for the cause of the veteran's 
death, section 5103(a) notice must be tailored to the claim.  
The notice should include (1) a statement of the conditions, 
if any, for which a veteran was service-connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The December 2001 and December 2005 letters apprised 
the claimant of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition, the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected and provided a statement of the conditions 
for which the veteran was service-connected at the time of 
his death.  

In the context of a claim to reopen, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit being sought.  To satisfy 
this requirement, the Secretary is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The claimant was provided proper notice in September 
2005, which informed her that entitlement to service 
connection for the cause of the veteran's death was last 
denied because the evidence did not show that the veteran's 
cause of death was attributable to service, and that the 
information submitted must pertain to this fact in order to 
reopen this claim.

VA has obtained the late veteran's service treatment records 
and assisted the appellant in obtaining evidence.  The 
appellant has also provided VA with some medical evidence.  
VA need not obtain a medical opinion in connection with the 
claim to reopen as that duty only applies is new and material 
evidence has been presented or secured.  Such evidence has 
not been presented in this case.  38 C.F.R. 
§ 3.159(c)(4)(iii).  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

New and Material Claim

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim.  38 C.F.R. § 
3.156. 

For new and material evidence purposes only, new evidence is 
presumed to be credible.  The only exception would be where 
evidence presented is either (1) beyond the competence of the 
individual making the assertion or (2) inherently incredible.  
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  Justus v. Principi, 3 Vet. 
App. 510 (1992); 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The veteran died in November 2001.  His death certificate 
lists the immediate cause of death as cardio-respiratory 
arrest, with antecedent causes of cardiovascular infarction 
and cardiomegaly.  

The claim of entitlement to service connection for the cause 
of the veteran's death was last denied in an August 2002 
rating decision that was not appealed.  At that time, service 
connection for the cause of death was denied on the grounds 
that the evidence failed to show that the cause of the 
veteran's death, cardio-respiratory arrest secondary to 
cardiovascular infarction and cardiomegaly, was attributable 
to service.  The evidence at that time included the veteran's 
service treatment records, private medical records, a May 
2000 report of VA medical examination, as well as a 
certificate reflecting the cause of the veteran's death in 
November 2001.

The veteran submitted a request to reopen this claim in 
August 2005.  Evidence associated with the claims folder 
since the August 2002 rating decision includes a statement 
from the appellant attributing the veteran's cause of death 
to service and treatment records from the Central Luzon 
Doctor's Hospital.  These treatment records show diagnosis of 
cardiomegaly in April 1997, atheromatous aorta in October 
2000, and a cardiovascular accident and infarction in 
November 2001.  The October 2000 record pertaining to 
diagnosis of atheromatous aorta was of record at the time of 
the August 2002 rating decision.  


New and material evidence has not been received.  With 
respect to the medical evidence received since the prior and 
final August 2002 rating decision, the October 2000 record 
showing diagnosis of atheromatous aorta is not new; it was of 
record at the time of the prior and final rating decision.  
With respect to the remainder of the evidence although it may 
be new, it is not material because it does not relate to the 
unestablished fact of attribution of the cause of the 
veteran's death to service.  Similarly, the appellant's 
assertion regarding the cause of the veteran's death, 
particularly that his cause of death was related to the late 
veteran's service-connected disabilities, is not material 
because this assertion is beyond the appellant's competency.  
See Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the Board finds that the newly received evidence is not 
relevant to attribution of the veteran's cause of death to 
service and thus does not raise a reasonable possibility of 
substantiating the claim of service connection for the cause 
of death.

DIC Claim

The appellant seeks entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  In pertinent part, 38 
U.S.C.A. § 1318 authorizes the payment of DIC to a surviving 
spouse in cases where a veteran's death was not service-
connected, provided that the veteran was in receipt of or 
"entitled to receive" compensation at the rate of a 100 
percent (total) rating due to service-connected disability 
for a period of at least five years from the date of his 
discharge or release from active duty, for 10 or more years 
immediately preceding his death or for a continuous period of  
not less than one year immediately preceding death, if the 
veteran was a  former prisoner of war who died after 
September 30, 1999.  38 C.F.R. § 3.22. 

There have been a number of court decisions in recent years 
that have resulted in some confusion in the processing of 
claims for DIC under 38 U.S.C.A. § 1318.  Clarification has 
been provided by two decisions from the United States Court 
of Appeals for  the Federal Circuit (Federal Circuit).  A 
discussion of the evolution of the handling of such claims is 
pertinent to the understanding of why this claim must now be 
denied. 

In Wingo v. West, 11 Vet. App. 307 (1998), the United States 
Court of Appeals for Veterans Claims (Court) interpreted 38 
C.F.R. § 3.22(a) as permitting a DIC award in a case where 
the veteran had not established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death.  See 65 Fed. Reg. 
3,388-3,392 (2000), a revision of 38 C.F.R. § 3.22.  The 
final regulation established an interpretive rule reflecting 
VA's conclusion that 38 U.S.C.A. § 1318(b) authorizes payment 
of DIC only in cases where the veteran had, during his or her 
lifetime, established a right to receive total service-
connected disability compensation from VA for the period 
required by that statute, or would have established such a 
right if not for clear and unmistakable error by VA.  The 
regulation, as amended, specifically prohibited 
"hypothetical entitlement" as a basis for establishing 
eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under a 
different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106, did permit 
"hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (38 U.S.C.A. § 1311 and 38 
U.S.C.A. § 1318) in conflicting ways.  The Federal Circuit 
remanded the case, and directed VA to stay all proceedings 
involving claims for DIC benefits under 38 U.S.C.A. § 1318 
where the outcome is dependent on 38 C.F.R. § 3.22, pending 
the conclusion of expedited VA rulemaking.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims.

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318.  However, in 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
determined that the theory of hypothetical entitlement should 
be applied on a limited basis; i.e. only to claims pending on 
the date of the change of 38 C.F.R. § 3.22, January 21, 2000.  
Prior to that time, the amended 38 C.F.R. § 3.22 could not be 
retroactively applied.  

In this case, there was no claim pending for DIC benefits 
claimed under the provisions of 38 U.S.C.A. § 1318 on January 
21, 2000.  Thus, hypothetical entitlement is not for 
application in this case.  The appellant's claim for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical  
entitlement for benefits raised for the first time after the 
veteran's death.  

The only possible ways of prevailing on a claim for benefits 
under 38 U.S.C.A. § 1318 are: (1) to meet the statutory 
duration requirements for a total disability rating at the 
time of death; (2) to show that such requirements would have 
been met, but for clear and unmistakable error in a previous 
decision; or (3) to show that service department records in 
existence at the time of a prior VA decision that were not 
previously considered by VA provide a basis for reopening a 
claim finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Based on the evidence of record, the Board finds that the 
requirements of 38 U.S.C.A. § 1318 for an award of DIC 
benefits are clearly not met.  First, the veteran plainly did 
not meet the durational requirement for a total disability 
rating in existence during his lifetime under 38 U.S.C.A. § 
1318.  At the time of his death, the veteran was in receipt 
of compensation for several service-connected disabilities 
with a total combined rating of 60 percent, effective October 
27, 2000, the date of a claim for increased evaluations 
pending when the veteran died.  He was not in receipt of a 
total disability evaluation based upon unemployability 
(TDIU); such a claim had been denied in a September 1999 
rating decision, which was never appealed.  As such, the 
veteran was not rated as totally disabling at any point 
during his lifetime. 

The next issue is whether either of the aforementioned 
duration requirements for a total rating so as to satisfy 38 
U.S.C.A. § 1318 would have been met, but for clear and 
unmistakable error (CUE) in a decision on a claim filed 
during the veteran's lifetime.  Neither the veteran, during 
his lifetime, nor the appellant has successfully or 
specifically pled clear and unmistakable error in any of the 
rating actions that would have entitled the veteran to a 
total rating at any time.  See Andre v. Principi, 301 F.3d 
1354 (Fed. Cir. 2002) (noting that any claim of CUE must be 
pled with specificity).

In order for a claimant to successfully establish a valid 
claim of CUE in a final RO rating decision, the claimant must 
articulate with some degree of specificity what the alleged 
error is, and, unless the alleged error is the kind of error 
that, if true, would be CUE on its face, the claimant must 
provide persuasive reasons explaining why the result of the 
final rating decision would have been manifestly different 
but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 
94 (1995); Fugo, 6 Vet. App. at 44, review en banc denied, 6 
Vet. App. 162, 163 (1994) (noting that pleading and proof are 
two sides of the same coin; if there is a heightened proof 
requirement, there is, a fortiori, a heightened pleading 
requirement).  In this case, the appellant has not 
specifically alleged CUE.  Instead, she generally contends 
that the veteran was theoretically entitled to TDIU prior to 
his death.  However, as discussed herein, VA has established 
that "hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C.A. § 1318.  
Moreover, even if such contentions are liberally construed as 
a CUE claim with regard to a previous denial, it appears that 
the appellant would be essentially requesting that the Board 
reweigh or reevaluate the evidence and reach a different 
conclusion.  However, such a disagreement with how the facts 
were weighed or evaluated is not clear and unmistakable 
error.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
Accordingly, the appellant has not established a valid claim 
of CUE at this time.

Finally, the Board has considered whether there were service 
department records in existence at the time of a prior VA 
decision which were not previously considered by VA and which 
provide a basis for reopening a claim finally decided during 
the veteran's lifetime and for awarding a total service-
connected disability rating retroactively.  In this regard, 
the Board has identified no such records which establish that 
the veteran was entitled to a total service- connected 
disability rating for the requisite time period.

Accordingly, as the veteran was not entitled to receive a 
total disability rating at any time prior to his death, the 
appellant is not entitled to DIC benefits under 38 U.S.C.A. § 
1318.


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death, and the claim is not reopened.

Entitlement to DIC benefits is denied. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


